          Case 1:18-cr-00879-SHS Document 253 Filed 09/08/20 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                    888 GRAND CONCOURSE, SUITE 1H
                                                    BRONX, NEW YORK 10451
                                                    (718) 293-4900 FAX (718) 618-0140
                                                    www.klugerlawfirm.com

                                                    September 8, 2020


By ECF
Honorable Sidney H. Stein                                            MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re:     United States v. Ana Jimenez
                      18 Cr. 879 (SHS)

Dear Judge Stein:

         I represent Ana Jiminez in this matter. On March 11, 2020, Ms. Jimenez pled guilty as
charged in Count Four of the indictment. She is scheduled to be sentenced on September 17,
2020 at 4:00 p.m. Due to the current Covid-19 pandemic, the defense respectfully requests that
sentencing in this matter be adjourned to November 2020. Not only is in-court appearance
preferable for sentencing, but I have had limited access to my office, which is hampering my
ability to properly prepare for sentencing.

     AUSA Daniel Nessim consents to this request on behalf of the Government.


                                                    Respectfully Submitted,

                                                    /s/
                                                    Matthew J. Kluger, Esq.
                                                    Attorney for Ana Jimenez

    cc:     AUSA Daniel Nessim
            AUSA Ni Qian

   The sentencing is adjourned to November 17 at 4:00 p.m. Defense submissions are
   due by November 3, the government's submissions are due by November 10.

   Dated: New York, New York
          September 8, 2020
